        Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 1 of 12


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 12, 2019

BY ECF & ELECTRONIC MAIL

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

              Re:     United States v. Daniel Scott
                      11 Cr. 171 (JMF)

Dear Judge Furman:

        The Government respectfully submits this memorandum in advance of the resentencing
proceeding scheduled in the above-captioned case on Thursday, December 19, 2019, at 2:45
p.m., and in response to the defendant’s sentencing letters dated November 25, 2019 (Doc. No.
100) and December 3, 2019 (Doc. No. 104). For the reasons set forth below, the Government
submits that the Court should impose an above-Guidelines sentence.

I.     Procedural History

       The defendant was originally charged by complaint dated February 7, 2011 (the
“Complaint”)—docket number 11 Mag. 324, attached as Exhibit A—with Hobbs Act robbery
conspiracy and possession of a firearm as an armed career criminal in violation of Title 18,
United States Code, Sections 1951, 922(g)(1), and 924(e). As alleged in the Complaint, the
defendant had previously sustained two New York State robbery convictions and a third federal
Hobbs Act robbery conspiracy conviction prior to committing the offenses charged in this case.
(See Ex. A at ¶ 9).

       Just before a suppression hearing was scheduled to proceed on October 11, 2012, the
defendant pled guilty pursuant to a plea agreement to Counts One and Two of the Indictment.
The plea agreement stipulated to an offense level of 31, a Criminal History Category of VI, and
an applicable Guidelines range of 188 to 235 months’ imprisonment, with a mandatory minimum
sentence pursuant to Section 924(e) of 15 years’ imprisonment.
        Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 2 of 12
Letter to Hon. Jesse M. Furman
December 12, 2019

       Approximately one month later, on November 14, 2012, the defendant moved to
withdraw his guilty plea. At a subsequent conference held before Judge Griesa on January 16,
2013, the Court denied Scott’s motion. Sentencing was ultimately scheduled for May 1, 2013.

         On May 1, 2013, the parties appeared before Judge Griesa for Scott’s sentencing. After
hearing from the attorneys and the defendant, and noting that “the bottom of the guidelines range
is not significantly different from the mandatory minimum [sentence of 15 years
imprisonment],” the Court imposed a concurrent sentences of 188 months’ imprisonment on
Counts One and Two. In articulating the basis for that sentence, Judge Griesa stated: “[I]t is
inevitable that a judge considers the factors in 18 U.S.C. Section 3553, but here, with a
mandatory statutory minimum of 15 years and considering the seriousness of the crime and the
involvement of firearms, I don't think that there is anything more to say. I think that’s it.”
(5/1/2013 Sentencing Tr., Doc. No. 43, at 12).

        Scott subsequently appealed his conviction and sentence, claiming that Judge Griesa
abused his discretion in denying the defendant’s plea withdrawal motion without a hearing, that
the defendant’s plea was not knowing and voluntary, and that the defendant’s speedy trial rights
under the Sixth Amendment of the Constitutions were violated. By Summary Order dated June
18, 2014, the Second Circuit affirmed the District Court’s judgment. See United States v. Scott,
569 F. App’x 55 (2d Cir. 2014).

        In September 2015, Scott filed a pro se habeas petition under Title 28, United States
Code, Section 2255 (the “Petition”), challenging his conviction and sentence on variety of
grounds, including ineffective assistance of counsel. (See Doc. No. 53). The Government filed a
response to the Petition in January 2016. (See Doc. No. 58). Thereafter, on June 24, 2016,
having been appointed to represent the defendant for the purpose of determining whether the
defendant might benefit from the Supreme Court’s decision in Johnson v. United States, 135 S.
Ct. 2551 (2015), the Federal Defenders filed a letter on the defendant’s behalf arguing that
several of the defendant’s robbery convictions no longer constituted “violent felonies” within the
meaning of Section 924(e)(2)(B). (See Doc. No. 65).

        Following a series of additional Supreme Court and Second Circuit decisions relevant to
that determination, the Government conceded in a letter dated July 1, 2019, that the defendant’s
prior Hobbs Act robbery conspiracy conviction no longer constituted a “violent felony” under
Section 924(e), and that he was therefore entitled to a plenary resentencing with respect to
Counts One and Two of the Indictment, without regard to the 15-year mandatory minimum
sentence otherwise required by Section 924(e)(1). (See Doc. No. 89). By Order dated July 10,
2019, the Court scheduled a plenary resentencing proceeding on Counts One and Two of the
Indictment. 1 (See Doc. No. 92).




1
  In a subsequent Order dated July 26, 2019, the Court denied the remaining claims in the
Petition as moot, without prejudice to refiling (if appropriate) after the plenary
resentencing . . . .” (See Doc. No. 94).

                                                2
        Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 3 of 12
Letter to Hon. Jesse M. Furman
December 12, 2019

II.    The Guidelines Range

        In its revised Presentence Report (the “Revised PSR”), the United States Probation Office
(the “Probation Office”) has calculated a new Guidelines range in light of the fact that the
defendant no longer qualifies as an armed career criminal under Section 924(e). According to
the Probation Office, the newly calculated advisory Guidelines range is 57 to 71 months’
imprisonment. In his letter of December 3, 2019, the defendant challenges these calculations,
arguing that Hobbs Act robbery conspiracy does not qualify as a Guidelines “crime of violence.”
(See Doc. No. 104).

        The Hobbs Act’s robbery provision covers robberies accomplished by threats of force,
violence, or injury against a “person or property.” 18 U.S.C. 1951(b)(2). While that provision
does not categorically match the elements clause of Guidelines Section 4B1.2(a)(1), which is
limited to force against a “person,” Hobbs Act robbery qualifies as a crime of violence under the
enumerated offenses of robbery and extortion.

        Even though generic robbery under Section 4B1.2(a)(2) does not include robbery
accomplished solely by threats to property, 2 violations of the Hobbs Act involving threats to
property would come within the meaning of “extortion” in Section 4B1.2(a)(2). “Extortion” is
defined in the 2016 Guidelines as “obtaining something of value from another by the wrongful
use of (A) force, (B) fear of physical injury, or (C) threat of physical injury. U.S.S.G. § 4B1.2
comment. (n.1). Notably, this definition does not distinguish threats against persons from those
against property, and thus would include any conduct prohibited by the Hobbs Act that was not
already covered by the generic definition of robbery.

       Accordingly, Hobbs Act robbery constitutes a “crime of violence” under the Guidelines.
Because “‘crimes of violence’ include the offenses of aiding and abetting, conspiring, and
attempting to commit such offenses,” U.S.S.G. § 4B1.2 comment. (n.1), conspiracy to commit
Hobbs Act robbery likewise constitutes a “crime of violence” under the Guidelines.

         For these reasons, the Probation Office properly calculated a base offense level of 22
under U.S.S.G. § 2K2.1(a)(3)—applicable where “the offense involved a semiautomatic firearm
that is capable of accepting a large capacity magazine” and “the defendant committed . . . the . . .
offense subsequent to sustaining one felony conviction of . . . a crime of violence . . . .”—based
on the defendant’s Hobbs At robbery conspiracy conviction, and ultimately arrived at the
correctly calculated total offense level of 23 and advisory Guidelines range of 57 to 71 months’
imprisonment. 3

2
  See, e.g., United States v. Walker, 595 F.3d 441 (2d Cir. 2010) (defining generic robbery “as
the taking of property from another person or from the immediate presence of another person by
force or intimidation.” (emphasis omitted)).
3
  To the extent that the Court rejects the Government’s position regarding the defendant’s Hobbs
Act robbery conspiracy conviction, the applicable offense level would be 22, calculated under
the robbery Guideline, Section 2B3.1. Specifically, pursuant to Section 2B3.1(a), the base
offense level would be 20. Pursuant to Section 2B3.1(b)(2)(C), because a firearm was
brandished or possessed, five levels would be added. Finally, three levels would be deducted for

                                                 3
        Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 4 of 12
Letter to Hon. Jesse M. Furman
December 12, 2019

III.   An Above-Guidelines Sentence is Warranted

        The Government submits that, in light of the defendant’s violent criminal history and the
nature of the offenses of conviction, the Section 3553(a) factors counsel in favor of an above-
Guidelines sentence in this case.

        First, given the nature of the defendant’s criminal conduct, an above-Guidelines sentence
is needed to “reflect the seriousness of the offense,” “promote respect for the law,” and “provide
just punishment for the offense.” See 18 U.S.C. § 3553(a)(2)(A). The defendant planned and
attempted to execute a gunpoint robbery of an armored truck, lying in wait inside of a public
park in the Bronx. He possessed all of the tools necessary to commit the robbery—a
semi-automatic assault weapon equipped with an extended magazine containing 32 rounds of
ammunition, 4 a silencer fitting the gun, gloves, and a ski mask—and was caught in the act of
using a monocular to surveil the truck, which was parked nearby. Had New York City Police
Department officers not intervened, the armed robbery may well have occurred, placing the
occupants of the armored truck, innocent bystanders, and members of the general public at
serious risk of physical injury and even death. Indeed, the defendant’s possession of a silencer
underscores his willingness to use the gun if necessary in carrying out the planned robbery. The
gravity of the offense committed by the defendant demands a significant sentence of
imprisonment, to provide just punishment and to reflect the severity of his conduct.

        The defendant also poses a continued threat to the public. See 18 U.S.C. § 3553(a)(2)(C)
(sentencing court shall consider the need “to protect the public from further crimes of the
defendant”). The instant offense represents the defendant’s fourth armed robbery conviction. In
1980, the defendant carjacked a truck load of equipment while armed with a gun; in 1983, the
defendant committed another armed hijacking; between January and June 1992, he operated as
part of a robbery crew that hijacked or attempted to hijack 21 different commercial vehicles at
gunpoint. The defendant also has numerous criminal convictions relating to the theft or
attempted theft of vehicles, including one arrest during which he pointed a gun at the arresting
officer and also attempted to strike the officer. Even while he has been incarcerated on this case,
the defendant has been sanctioned by the Bureau of Prisons (“BOP”) for violent conduct. BOP
records attached to the Revised PSR reflect that in December 2011, prison guards recovered a
sharpened metal weapon with a cloth handle from under the defendant’s mattress. And in March
2018, it appears that the defendant was sanctioned for refusing to obey an order and was
counseled that the next occurrence would likely result in a “stalking charge.” Based on the
defendant’s lengthy and violent criminal history, the only way to protect the public from his
propensity toward such offenses is confinement. An above-Guidelines sentence of imprisonment
is needed to serve that purpose.

       As for deterrence—in particular, specific deterrence—it is clear that the defendant has
been undeterred by his prior sentences. See 18 U.S.C. § 3553(a)(2)(B) (sentencing court shall
consider the need “to afford adequate deterrence to criminal conduct”). The defendant has

timely acceptance of responsibility under Section 3E1.1. At offense level 22, the applicable
advisory Guidelines range would be 51 to 63 months’ imprisonment.
4
  A photograph of the gun is attached hereto as Exhibit B.

                                                4
        Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 5 of 12
Letter to Hon. Jesse M. Furman
December 12, 2019

sustained a total of five felony convictions and five misdemeanor convictions. In his most recent
armed robbery case, a 1993 federal Hobbs Act robbery conviction in the Eastern District of New
York, the defendant received a sentence of 168 months’ imprisonment. That sentence, however,
failed to deter the defendant from conspiring to rob an armored truck at gunpoint in the instant
case. Despite his intimate familiarly with the criminal justice system, and his many brushes with
the law, the defendant has remained undeterred. Rather than learn from his mistakes, he
continued in his brazen disregard for the rule of law. The principle of deterrence demands a
significant sentence of imprisonment—one that properly accounts for the 168 month sentence he
received before committing the robbery offense here– to impress upon Mr. Scott and others in
his position that such regular violations of the law will not be tolerated.

        Thus, in light of “the nature and circumstances of the offense and the history and
characteristics of the defendant,” 18 U.S.C. § 3553(a)(1), an above-Guidelines sentence is
necessary to satisfy at least three of the statutory sentencing objectives: (1) the need to reflect
the seriousness of the offense, to promote respect for the law, and to provide just punishment for
the offense, id. § 3553(a)(2)(A); (2) the need to protect the public from further crimes of the
defendant, id. § 3553(a)(2)(C); and (3) the need to afford adequate deterrence to criminal
conduct, id. § 3553(a)(2)(B).

II.    Conclusion

       For the reasons set forth herein, the Government submits that an above-Guidelines
sentence is appropriate in this case. 5

                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                          By:      /s/ Christopher J. DiMase
                                                Christopher J. DiMase
                                                Assistant United States Attorney
                                                Southern District of New York
                                                (212) 637-2433

cc:    Jonathan Marvinny, Esq. (by ECF)



5
  By Order dated August 26, 2019, the Court directed the parties to address whether the factual
basis for the defendant’s plea to Count Two is adequate in light of Rehaif v. United States, 139 S.
Ct. 2191 (2019). The defendant stated in his November 25, 2019 sentencing letter that he does
not intend to advance such a claim. In light of the defendant’s position, the Government
respectfully requests that, at the resentencing proceeding, the Court ask the defendant to
acknowledge that he knew he was a felon at the time that he possessed the firearm in this case,
on or about August 12, 2010.

                                                   5
Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 6 of 12




                EXHIBIT A
Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 7 of 12
Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 8 of 12
Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 9 of 12
Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 10 of 12
Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 11 of 12




                EXHIBIT B
Case 1:11-cr-00171-JMF Document 107 Filed 12/12/19 Page 12 of 12
